Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of 1-15  in the reply filed on 6/11/2021 is acknowledged. Claims 16-27 should be canceled.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
	The drawings 3-10 are objected to in that, i.e.,  all boxes (22, 23, 25) on Figure 2 should be labeled as their functions. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “environment” on line 4 and ”adjustable device” on line3 are, how the qubit control signal can be “selectively transmitted” on lines 6-7 since no selecting means is recited in this claim. 
In claim 3, it is unclear what the “first side” of the unit and device is how it can be “defined”. The description is incomplete because the “selection device” is not connected anything since. Thus, the claimed device may not perform the recited function. The same is true for claims 4 and 9.
In claim 12, the  recitation “the parameters” on line   lacks clear antecedent basis. It is unclear which  the parameters are.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8  are rejected under 35 USC 102 (a((2) as being anticipated by Harris (US 20180240034) cited on the IDS filed 4/28/2021.   
Regarding to claim 1, Harris discloses the circuit as shown on Figures 1-5 comprising:
- a qubit processing unit (140 on Figure 1 or 200a on Figure 2) including circuitry (couplers) configured to process one or more qubits; 
-an adjustable device (160, 170) disposed adjacent to the qubit processing unit (140), the adjustable device and 5the qubit processing unit being within a same environment; and
- a control signal generator (165) selectively connected to the qubit processing unit and the adjustable device, the control signal generator being configured to generate a qubit control signal to be selectively transmitted to the qubit processing unit and the adjustable device.  
Regarding to claim 2, wherein 10the one or more qubits (201, 202) are based on a superconducting Josephson junction.  
Regarding to claim 3, further comprising: a first mode selection device (223) disposed on a first side of the qubit processing unit and the adjustable device.  

Regarding to claim 5,  wherein the qubit processing unit (140) and the adjustable device (160, 170) are disposed on a same chip.  
Regarding to claim 6,  wherein 20the qubit processing unit and the adjustable device are inherently disposed on a same printed circuit board (PCB).  
Regarding to claim 7,  wherein the qubit processing unit, the adjustable device, the first mode selection device and the second mode selection device are inherently disposed on the same chip.  
Regarding to claim 258, wherein 39Attorney Docket No. 12852.0364-00000 Alibaba Ref. No. A21074US the qubit processing unit, the adjustable device, the first mode selection device and the second mode selection device are disposed inherently on the same printed circuit board (PCB).  
Regarding to claim 10,  wherein the qubit control signal comprises a microwave signal or a laser signal, see the Summary.

Allowable Subject Matter

          Claims 9 and 11-15 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
Regarding to claim 9, further comprising at least one regulator disposed between the control signal generator and the qubit processing 5unit as combined in claim 9.  

-wherein the qubit processing unit and the adjustable device are disposed in a low-temperature environment comprising a liquid helium temperature zone as combined in claim 15.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842